Citation Nr: 0620716	
Decision Date: 07/17/06    Archive Date: 07/26/06	

DOCKET NO.  04-39 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus with Haglund's deformity, Morton's 
toe deformity, neuroma of the left foot, and residuals of 
left foot fracture, on a schedular or extraschedular basis.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 2002 to February 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the current severity of the veteran's service-connected 
foot disability.  In that regard, in August 2002, while in 
service, the veteran apparently sustained fractures to the 
2nd and 3rd metatarsal bones of his left foot.  As of the 
time of a service separation examination in January 2003, 
there were noted not only residuals of those fractures, but 
also plantar fasciitis, and a nerve contusion secondary to 
casting of the veteran's left foot.  The October 2003 VA 
examination noted bilateral pes planus, Haglund's deformity, 
and Morton's toe deformity.

The Board observes that, on VA general medical examination in 
October 2003, the veteran was described as exhibiting a 
"normal gait and station."  However, during the course of a 
VA podiatric examination conducted on that same date, the 
veteran apparently ambulated with a "slight limp" on his left 
leg.  Significantly, those examinations represent the most 
recent VA examinations undertaken for compensation purposes.  
Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
beneficial prior to a final adjudication of the veteran's 
claim for an increased rating.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
That decision held that the Veterans Claims Assistance Act 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of the type of information 
and evidence needed to substantiate his original claim for 
service connection, but was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  On remand, 
the RO should provide corrective notice under 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Upon readjudication, the RO should also address the veteran's 
contention that he should be receiving separate ratings for 
his foot disabilities.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied with respect to the claim for 
an increased initial evaluation for the 
veteran's service-connected foot 
disability.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2003, the date of 
the veteran's most recent VA 
examinations, should also be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA podiatric examination in 
order to more accurately determine the 
current severity of his service-connected 
bilateral pes planus with Haglund's 
deformity, Morton's toe deformity, 
neuroma of the left foot, and residuals 
of left foot fracture.  As regards the 
requested examination, all pertinent 
symptomatology and findings related to 
the multiple foot disabilities should be 
reported in detail, and all appropriate 
studies should be performed.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
should be included in the examination 
report.

The examiner should also be asked to 
evaluate any functional loss due to pain 
or weakness, and to document all 
objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

4.  The RO should then review the veteran's claim 
for an increased initial evaluation for his 
service-connected left foot disability, to include 
his argument that he should be receiving separate 
ratings for his foot disabilities.  Should the 
benefit sought on appeal remain denied, the veteran 
and his representative should be provided with a 
Supplemental Statement of the Case (SSOC).  The 
SSOC must contain notice of all relevant action 
taken on the claim for benefits since the last SSOC 
in November 2004.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

